                 Case 18-51257              Doc 25        Filed 01/18/19          Page 1 of 1




                                          UNITED STATES BANKRUPTCY COURT
                                           Middle District of North Carolina

In re: Kenneth Earl Kirkus                                            )         Case No. 18-51257
       Brenda Kay Kirkus                                              )
       157 Evergreen Circle                                           )
                        (address)                                     )
       Lexington NC 27292-0000                                        )         CHAPTER 13 PLAN
SS# XXX-XX- xxx-xx-4004                                               )
SS# XXX-XX- xxx-xx-4129                                               )
                                                                      )
                              Debtor(s)                               )

                                               CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail,
postage prepaid , to the following parties at their respective addresses:


Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

Capital Bank, A Division of First Tennessee Bank
Attention: Officer
165 Madison Ave.
Memphis, TN 38101

Capital Bank
 A Division of First Tennessee Bank
P.O. Box 1469
Knoxville, TN 37901

Craig Haskell
Nodell Glass & Haskell, LLP
Attorney for Capital Bank, A Division of First Tennessee Bank
5540 Centerview Dr., Suite 416
Raleigh, NC 27606

Capital Bank
 A Division of First Tennessee Bank
Attention: Officer
1755 Lynnfield Rd.Bldg. D
Memphis, TN 38119


Date    January 17, 2019                                                        /s/ John A. Meadows
                                                                                John A. Meadows 13237
